Exhibit 10.17

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This SECOND AMENDMENT TO LICENSE AGREEMENT (“2nd Amendment”) is entered into as
of January 31, 2016 (the “2nd Amendment Effective Date”) by and between Santen
Pharmaceutical Co., Ltd., a company organized under the laws of Japan (“Santen”)
and TRACON Pharmaceuticals, Inc., a corporation organized under the laws of the
State of Delaware (“Tracon”).

 

RECITALS

 

A.Santen and Tracon are parties to that certain License Agreement, dated March
3, 2014 and as amended December 31, 2014 (the “Agreement”).

 

B.Santen Inc. (Santen’s Affiliate in the United States) and Tracon have entered
into CONTRACT RESEARCH ORGNIZATION (CRO) MASTER SERVICE AGREEMENT, dated August
15, 2015 (the “CRO MSA”), and Tracon performs services for Santen Inc. under the
CRO MSA (the “Service by CRO MSA”).

 

C.The Parties have agreed to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Tracon and Santen
hereby agree as follows:

 

1.



Defined Terms. All capitalized terms not otherwise defined in this 2nd Amendment
shall have the same meanings that are described to them in the Agreement.

 

2.



Deletion of Section 2.6(b).  The Parties agree to delete Section 2.6(b) of the
Agreement based on the fact that Tracon has already provided such first […***…]
free of charge to Santen.

 

3.



Amendment of Section 2.7. Section 2.7 of the Agreement is hereby amended and
restated in its entirety as follows:

 

“2.7  Consulting Services.    Each Party agrees to provide the Consulting
Services (as defined below) to the other Party, as reasonably requested in
writing by the other Party, although Tracon may, in certain instances, provide
Consulting Services to satisfy regulatory and/or GMP requirements before
notification of Santen.  Such Consulting Services may be provided through email
correspondence, in-person meetings or video/audio conferences.  In addition,
Tracon may use consultants and contractors (including its contract
manufacturers) to perform Consulting Services in direct support of Santen and
shall notify Santen in advance when consultants and/or contractors are going to
be used for such activities, including for example, batch record review,
auditing and person in plant,  which will be coordinated by Tracon,  provided
however, in no event shall the Consulting Services exceed […***…]  hours during
any calendar quarter in principle except as otherwise agreed between Tracon and
Santen.

 



***Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

For purposes of this provision, “Consulting Services” shall mean 

 

(i)   provision of information regarding development and regulatory activities
with respect to the Products and Tracon Products except for information
exchanged through the JDC,

 

(ii)   provision of any safety information with respect to the Products and
Tracon Products at the request of a Party other than the information exchanged
under a safety data exchange agreement entered into by the Parties pursuant to
Section 3.2(c),

 

(iii)  provision of regulatory support with respect to the Products and Tracon
Products including, without limitation, review of the regulatory documents (IND,
BLA etc.), participation in meetings with Regulatory Authorities (including the
FDA) and responding to inquiries from any Regulatory Authority, and

 

(iv)   provision of services related to coordination (including scheduling of
activities, shipping activities and negotiation of agreements) with Tracon’s
contract manufacturer. For the purpose of provision of this clause (iv), Tracon
shall provide Santen access to Tracon employees and consultants, to the extent
such consultants are available, and shall use reasonable efforts to enable
Santen to have access to employees and consultants of its contractors (including
its contract manufacturers), as reasonably necessary to assist in connection
with the shipping (including necessary support) of reagent and TRC105 sample
supply for non-clinical/CMC purposes upon Santen’s request and prior written
consent, provided however that, shall exclude the Service by CRO MSA. 

 

4.



Service under CRO MSA

 

Tracon agrees to use its best efforts to perform its service under the CRO MSA.
Tracon and Santen acknowledge that if Tracon may not provide the service under
the CRO MSA in spite of Tracon’s best efforts, such service should be covered by
this amended Section 2.7 of the Agreement.

 

5.



Invoicing and Payment Process. 

 

The Parties agree to adopt the following revised invoicing and payment process:

 

For all Consulting Services provided by Tracon to Santen and for the
reimbursement of all activities in Exhibit D-1, Tracon will invoice Santen
within ten (10) days following the end of each calendar month, each invoice to
contain reasonably detailed timesheets and backup documentation for all Exhibit
D-1 activities.  Santen agrees to pay such invoices within thirty (30) days of
receipt.  Santen agrees to reimburse Tracon for Consulting Services provided by
Tracon employees at a rate of […***…] per hour, which rate shall be reviewed
annually by the Parties. 

 

For Consulting Services provided by Tracon using consultants and contractors
(including its contract manufacturers), Santen agrees to reimburse Tracon at the
same rate that Tracon has negotiated with the consultant(s) or contractors, but
if the amount is over […***…] per hour, Tracon will give advance notice to
Santen.

 

For all activities that are solely attributable to Santen (as detailed in
Exhibit D-2), Tracon will invoice Santen upon receipt of the third party invoice
and will provide a copy of the third party invoice to Santen,

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

with payment due no later than 20 days to Tracon to allow Tracon to timely
submit payment to the third party vendor within their stated contractual terms.

 

If Tracon requests that Santen provide Consulting Services, Tracon shall
reimburse Santen for such Consulting Services at a rate of U.S. $[…***…] per
hour.

 

6.



Quarterly Update of Exhibit D-1. Tracon and Santen shall revise and update
Exhibit D-1 to have the schedule for next 18 months on a quarterly basis.  Any
disagreements between the Parties on the inclusion of sharing of those costs in
Exhibit D-1 shall be brought to the JDC for resolution.

 

7.



Newly created Exhibit D-2 and Quarterly Update of Exhibit D-2.  Tracon and
Santen shall create and update Exhibit D-2 (those activities that are in direct
support of Santen but are coordinated by Tracon and to be reimbursed 100% by
Santen) to have the schedule for next 18 months on a quarterly basis. Upon
request by Santen, Tracon agrees to request the necessary cost information for
the activities (i.e. cost of goods, manufacturing plan of drug substance) from
the third party service providers or contract manufacturer. 

 

8.



Amendment of Section 3.4. Section 3.4 of the Agreement is hereby amended and
restated in its entirety as follows:

 

“3.4  Manufacture and Supply.  During the Term, Tracon shall, or shall cause
[…***…] to supply the Compound to Santen as ordered by Santen from time to time,
subject to the terms of this Section 3.4.  Santen agrees to purchase Compounds
from […***…] for use in manufacturing Products for the […***…], pursuant to a
written supply agreement, which shall be separately discussed and agreed in good
faith by the Parties (the “Supply Agreement”), and will include the terms set
forth on Exhibit D, which purchase and supply of Compounds may be accomplished
through the Consulting Services or through the purchase order process used by
the Parties.  Santen may purchase Compounds manufactured by […***…] for use in
manufacturing Products for […***…], pursuant to a written supply agreement,
which shall be separately discussed and agreed in good faith by Santen with
Tracon or […***…].”

 

9.



Continuing Effect.  All references to the “Agreement” in the Agreement shall
hereinafter refer to the Agreement as amended by this 2nd Amendment.  Except as
specifically amended by this 2nd Amendment, the Agreement shall remain in full
force and effect in accordance with its terms.  Sections or other headings
contained in this 2nd Amendment are for reference purposes only and shall not
affect in any way the meaning or interpretation of this 2nd Amendment; and no
provision of this 2nd Amendment shall be interpreted for or against any Party
because that Party or its legal representative drafted the provision.

 

10.



Counterparts.  This 2nd Amendment may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



***Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the Parties have executed this 2nd Amendment as of the
2nd Amendment Effective Date.

 

 

TRACON PHARMACEUTICALS, INC.

    

SANTEN PHARMACEUTICAL CO., LTD.    

 

 

 

 

 

 

By:

/s/ Charles P. Theuer, M.D., Ph.D.

 

By:

/s/ Naveed Shams

 

 

 

 

 

 

 

 

 

 

Name:

Charles Theuer, M.D., Ph.D.

 

Name:

Naveed Shams

 

 

 

 

 

 

 

 

 

 

Title:

President and CEO

 

Title:

Chief Scientific Officer,

 

Head of R&D Division

 

SIGNATURE PAGE TO SECOND AMENDMENT TO LICENSE AGREEMENT

--------------------------------------------------------------------------------